the court's factual findings if supported by substantial evidence and not
                 clearly erroneous but review the court's application of the law to those
                 facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166
                 (2005).
                             First, appellant claimed that counsel was ineffective for failing
                 to call or locate his alibi witness. Appellant failed to support this claim
                 with specific facts that, if true, entitled him to relief.   Hargrove v. State,
                 100 Nev. 498, 502-03, 686 P.2d 222, 225 (1984). Therefore, the district
                 court did not err in denying this claim.
                             Next, he claimed that counsel was ineffective for coercing him
                 to plead guilty. He claimed that he only had a ninth-grade education; and
                 he always told counsel he was innocent and did not want to take a deal.
                 Further, he claimed that counsel threatened to withdraw from his case if
                 he did not take the deal Appellant failed to demonstrate that he was
                 coerced. Appellant was thoroughly canvassed regarding his plea. He
                 indicated he read and understood the plea agreement and its terms, and
                 he indicated to the district court that he could read and write. He also
                 informed the district court he was not coerced into pleading guilty and
                 that no one made him any promises regarding his plea. Moreover,
                 appellant received a significant benefit by pleading guilty. He was
                 originally facing seventeen counts. By pleading guilty, he was only
                 convicted of three and the State agreed to recommend concurrent time
                 between the counts, which he received. Further, the State agreed to
                 dismiss the charges in case number 12F01310X. Therefore, appellant
                 failed to demonstrate that he would not have pleaded guilty and would
                 have insisted on going to trial. Accordingly, the district court did not err
                 in denying this claim.


SUPREME COURT
        OF
     NEVADA
                                                         2
10) 1947A    e
                               Next, appellant claimed that his plea was not knowingly
                  entered because he did not receive the sentence explained to him by
                  counsel. He claimed that counsel told him the maximum time he would
                  receive was a sentence of 48 to 120 months in prison imposed on count
                  two. He claims that the prison is calculating his sentence to be 48 to 120
                  months plus a consecutive sentence of 24 to 60 months. The latter term is
                  the consecutive enhancement sentence imposed in count one.
                               Appellant received the sentence agreed to in the guilty plea
                  agreement. The guilty plea agreement stated he would receive two
                  consecutive sentences of 24 to 60 months for count one, 48 to 120 months
                  on count two to run concurrent to count one, and 28 to 70 months on count
                  three to run concurrent to the other counts. 2 Therefore, appellant's plea
                  was knowingly entered and the district court did not err in denying this
                  claim. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                                                     J.



                        2 Ifthe prison is calculating his sentence incorrectly, then appellant
                  can file a post-conviction petition for a writ of habeas corpus challenging
                  the computation of time served. See NRS 34.724(1).

SUPREME COURT
      OF
    NEVADA
                                                       3
(0) 1947A ara*P
                cc: Hon. Stefany Miley, District Judge
                     Sean Rico Muse
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   4
(0) I947A